DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Boer (US 2007/0227161) in view of Oh (US 2018/0335252) and Dahokey (WO 2012/090209).
	As to claim 1, Boer teaches a refrigerator comprising a storage compartment having a storage space and an opening, at least one door coupled to the storage compartment to open and close a part of the compartment, and a compressor configured to provide the compartment with cooling capacity (paragraph 16). The operation of the refrigerator is controlled via control algorithms (paragraph 20) and thus the refrigerator inherently includes a processor and memory as claimed. The algorithms are executed such that in response to recognizing placement of an item in the storage, a determination is made as to whether the item is an overload item in order to generate a determination result, and driving of the compressor is controlled to adjust a temperature of the storage space based on the determination result (paragraphs 3, 20-25, and 36-44).
	Boer generally teaches using machine learning to determine an overload item (paragraph 41), but does not explicitly teach determining whether an item is an overload item based on an image of the item captured by a camera mounted in the storage compartment or the door and a temperature of the item measured before the item is added to the storage space to generate a determination result. However, Boer does teach that the effectiveness of the operation is dependent on the accuracy of the overload item identification (paragraph 48, lines 1-6). Furthermore, Oh teaches a refrigerator that receives an image from a camera 151/152 mounted in a storage compartment or door of the refrigerator, and determines an identity of the item using machine learning (paragraph 148). Additionally, Dahokey teaches optimizing cooling of an item based on a recognized type and size of the item (page 17, lines 1-10) as well as a temperature of the item that is measured before the item is placed into a cooling space (page 16, lines 18-24). 
	As such it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Boer to include determining whether an item is an overload item based on an image of the item captured by a camera mounted in the storage compartment or the door and a temperature of the item measured before the item is added to the storage space as taught by Oh and Dahokey because it would increase the accuracy of the overload item identification and thus increase the overall effectiveness of the cooling operation.
	As to claim 2, Boer, as modified, includes determining an overload item by applying machine learning to a received image as discussed in the rejection above, and thus is capable of performing the image recognition when the temperature of the item is not received.
	As to claim 3, Boer, as modified, includes generating barcode information for the identification of the overload item (Oh, paragraph 130; Dahokey, page 17, lines 1-10), and thus is capable of determining the item based on a barcode when the temperature is not received.
	As to claim 4, Boer teaches determining whether the item is the overload item based on a temperature change amount in the storage space exceeding a reference amount over a period of time starting from a time point of when the placement of the item in the space was recognized (Figs. 4-6), and thus the modified apparatus is capable of operating in the manner as claimed when the measured temperature of the item and image of the item are not received.
	As to claim 5, Boer teaches calculating a derivative of the temperature over time, and thus is capable of performing the determination of the overload item on the basis of a rate of change of the temperature exceeding a predetermined rate (Fig. 4, paragraphs 36-37 and 43-44) when the measured temperature of the item and image of the item are not received.
	As to claim 6, Boer discloses receiving an overloading degree of the item and controlling a drive power of the compressor based on the overload degree of the item (paragraphs 43-44; paragraph 51, lines 1-4).
	As to claims 11-16, if a prior art device, in its normal and usual operation, would nec-essarily perform the method claimed then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method it can be assumed the device will inherently perform the claimed process. Thus the method as claimed would necessarily result from the normal operation of the modified apparatus of Boer.

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied above, and further in view of Rubin (US 8,457,795).
	As to claims 7-8 and 17-18, Boer does not explicitly teach predicting a door opening/closing time based on a machine learning model or changing a compressor drive frequency based on a predicted door opening time as claimed. However, Rubin teaches using a machine learning pattern model to predict an opening/closing time of a refrigerator door and changes a duty cycle of a compressor based on the prediction (col. 9, line 59 - col. 10, line 50). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Boer to utilize machine learning for prediction of door opening/closing and to perform compressor control in response to the prediction as claimed and taught by Rubin because it would increase the energy efficiency of the operation of the refrigerator (Rubin, col. 10, lines 1-4).

Claims 9 and 19 rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied above, and further in view of Choi (US 2015/0226475).
	As to claims 9 and 19, Boer, as modified, does not explicitly teach operating in a sleep mode in the manner as claimed. However, Choi teaches operating in a sleep mode by changing a drive frequency of a compressor when a refrigerator door is not opened for two hours or more (paragraph 38). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify Boer to operate in a sleep mode as taught by Choi during a time interval where the door is not opened for more than a predetermined period of time based on the opening/closing pattern model in order to increase operating efficiency.

Response to Arguments
Applicant’s arguments, see page 9, filed 8/9/2022, with respect to the objection to the specification have been fully considered and are persuasive. Said objection has been withdrawn. 
Applicant’s arguments, see pages 9-13, filed with respect to the claim rejections under 35 U.S.C. 102 & 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Oh (US 2018/0335252) and Dahokey (WO 2012/090209).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763